Case 1:17-cr-00570-ALC Document 29-3 Filed 10/11/18 Page 1of3

EXHIBIT |
Case 1:17-cr-00570-ALC Document 29-3 Filed 10/11/18 Page 2 of 3

NSC Sri Lankan Staffs,
Ratnapura,
Sri Lanka,

Honorable Judge Carter,
United States of America.

20th March 2018.

Your Honor,

We are writing this letter concerning Michael Amstein. We have known him for 8 years as our
company president and a good human being. During all of this time, we have never seen

Michael Arnstein act inappropriately or misuse the law during our office time or with after work
time.

Michael Amstein has done so much for us and for our local community here in Sri Lanka, above
and beyond his duties as a company president. He took over every responsibility and needs
since the beginning of our office establishment. We had tons of needs and requirements in our
life when we join this company, but Michael helped us in many ways. He has been providing
funds and care for personal needs and community needs. As a company we donated so much
funds and necessary goods to local hospitals, schools, orphanage and elder's homes under
Michael's lead. He always asks us to collect information about those kinds of people who really
need a push to survive in this local community.

We are 11 poor families who works for Michael here in Sri Lanka. We depend on him and our
families depends on us. We are poor families and most importantly true loyal people to Michael
Arnstein. Right now here in Sri Lanka inflation is so high. Most of the people live with lots of
demands with low earnings. But with Michael's care and funds we manage our lives and able to
pay our bills. Without his management and maintenance we will not be able to keep our Sri
Lanka office. He often comes here to check our productivity and push forward our business all
the time. He sends emails, videos and sometimes he sends our New York staff members to
check our office management and business improvements. We always seek Michael's ideas
and his leadership.

We had so many problems in this company because of online defamation lies. How ever
Michael kept our jobs safe and overcame those attacks. Some people tried to collapse our
business through threatening emails and fake news, but Michael saved our lives and protected
our jobs. Michael plays the main role in our company He is the ‘The Natural Sapphire Company’
he is our hope, and most importantly he is the one who can make us safe.

Your honor, we don’t know so much about law and government rules. We only ask WE NEED
MICHAEL. Please help our families and lives through his presence to our office ever. There is
only one person who can do this it's you slr, We would very much appreciate your orders.

Thank you,

Yours faithfully,
NSC Sri Lankan Staffs.

Scanned by CamScanner
Case 1:17-cr-00570-ALC Document 29-3 Filed 10/11/18 Page 3 of 3

NSC Sri Lankan Staffs

Supun Sumanada Supun Chameara

    

 

psf lem Rtn _

Dilushan Rangika Perera

lresha swarnamali Dinesh Bolonne

a me

 

 

Dinusha Madushani

lsankaDhananjaya

 

Scanned by CamScanner
